Name: Commission Regulation (EEC) No 2572/78 of 26 October 1978 on applications for aid from the Guidance Section of the European Agricultural Guidance and Guarantee Fund for projects in the inshore fishing industry as envisaged in Regulation (EEC) No 1852/78
 Type: Regulation
 Subject Matter: executive power and public service;  fisheries; NA
 Date Published: nan

 1 . 11 . 78 Official Journal of the European Communities No L 308/19 COMMISSION REGULATION (EEC) No 2572/78 of 26 October 1978 on applications for aid from the Guidance Section of the European Agricultural Guidance and Guarantee Fund for projects in the inshore fishing industry as envisaged in Regulation (EEC) No 1852/78 HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1852/78 of 25 July 1978 on an interim common measure for restructuring the inshore fishing indus ­ try (*), and in particular Article 11 thereof, Whereas applications for aid submitted under the common measure referred to above should contain all the information necessary for the purpose of verifying that the equipment in question satisfies the conditions and criteria laid down by Regulation (EEC) No 1852/78 and contributes to the attainment of the objec ­ tives envisaged therein ; Article 1 1 . Applications for aid from the Guidance Section of the EAGGF for the projects envisaged by Regulation (EEC) No 1852/78 shall contain the information and documents specified in the Annexes to this Regulation. 2 . Applications , accompanied by the summary docu ­ ment referred to in Article 5 of the said Regulation, shall be submitted in triplicate in the form specified in the Annexes to this Regulation . 3 . Applications for aid shall not be considered unless they satisfy the conditions stated in paragraphs 1 and 2, or if they relate to projects on which work has already begun on the date on which they are submitted. 4 . Provided that forms A, B1 and B2 or, where ap ­ propriate, B3 annexed to this Regulation are submitted, applications submitted before the date on which this Regulation enters into force in the form laid down by Regulation No 45/64/EEC of 28 April 1964 on appli ­ cations for aid submitted to the Guidance Section of the EAGGF (2 ) shall also be acceptable. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Whereas this information should be submitted in a standard form so as to facilitate scrutiny and compari ­ son of the applications ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for the Fishing Industry ; Whereas the EAGGF Committee has been consulted on the financial aspects of these measures, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 October 1978 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 211 , 1 . 8 . 1978 , p. 30. ( 2) OJ No 71 , 6 . 5 . 1964, p . 1117/64. No L 308/20 Official Journal of the European Communities 1 . 11 . 78 ANNEXA PART 1 Please read explanatory notes and instructions before filling in the application. Not to be completed by the applicant ProjectNo 1 . Title of project 2. Applicant 2.1 . Name or business name 2.2. Road and number or post office box 2.3 . Postal code and town/county 2.4. Telephone 2.5 . Telex 1 . 11 . 78 Official Journal of the European Communities No L 308/21 3 . Beneficiary (Article 10 (1 )) 3.1 . Is the beneficiary also the applicant? No Yes 3.2 . Name or business name 3.3 . Road and number or post office box 3.4 . Postal code and town/county 3.5 . Telephone 3.6 . Telex 3.7. Main activities 3.8 . Legal status No L 308/22 Official Journal of the European Communities 1 . 11 . 78 3.9 . Names of five main share-holders and their percentage shares or where appropriate in the case of fishing vessels, the number of co-owners % 3.10. Reference numbers of previous applications for aid from the EAGGF Guidance Section 1 . 11 . 78 Official Journal of the European Communities No L 308/23 4. General description of the project 4.1 . Inshore fishing sector 4.2 . Category or categories of the project i S 4.3 . Estimated timetable: Beginning of work End of work It is confirmed that work will not start before acknowledgment of the application by the EAGGF Guidance Section 4.4 . Total cost ofinvestment (in national currency) 4.5 . Total project costs on which aid is requested (in national currency) 4.6 . Aid requested from the EAGGF Guidance Section (in national currency) No L 308/24 Official Journal of the European Communities 1 . 11 . 78 4.7 . Description of aid applied for 4.7.1 . Aid 1 Origin: Nature : Amount (in national currency) 4.7.2 . Aid 2 Origin: Nature : Amount (in national currency) Date Signature of applicant 1 . 11 . 78 Official Journal of the European Communities No L 308/25 PART 2 Information provided by the Member State 1 . Favourable opinion 2. Place of the project in the national or regional programmes 3 . Agency responsible for forwarding supporting documents (Article 10 (2)) 3.1 . Name or business name 3.2 . Road and number or post office box 3.3 . Postal code and town/county 4. Description of aid 4.1 . Aid 1 Origin: Nature : No L 308/26 Official Journal of the European Communities 1 . 11 . 78 Legal basis : Amount (in national currency) 4.2 . Aid 2 Origin: Nature : Legal basis : Amount (in national currency) 1 . 11 . 78 Official Journal of the European Communities No L 308/27 5. Agency through which aid from the Fund is to be paid (Article 10 ( 1 )) 5.1 . Name or business name 5.2 . Road and number or post office box 5.3 . Postal code and town/ county 5.4 . Beneficiary served by this agency: I Ifapplicable, bankbranch code and bank account number of the beneficiary with this agency 6. An application for this project will not be submitted to the European Regional Development Fund Date Signature and stamp No L 308/28 Official Journal of the European Communities 1 . 11 . 78 ANNEX B 1 . Short description of the project (maximum one page) 2 . Applicant ( 1) 2.1 . Object of the applicant's main activities 2.2 . Links between the applicant, beneficiary and the project 2.3 . Attach :  copy of memorandum and articles of association and certificate of incorporation  extract from the trade register 3 . Beneficiary (Article 10 ( 1 )) 3.1 . Object and scope of the beneficiary's main activities 3.2 . Any link between the beneficiary and a recognized producer organization or any other or ­ ganization at the production stage 3.3 . Geographical area covered by the economic activities of the beneficiary 3.4 . Financial situation (complete forms B4 and B5 at the end of this Annex and attach the rel ­ evant documents) 3.5 . Attach ( if the beneficiary is a legal person)  copy of memorandum and articles of association and certificate of incorporation  extracts from the trade register 4 . Measures proposed 4.1 . Description of the current situation and general description of the proposed equipment or installations, the technical purpose they will serve and the needs which they will meet (forms B1 and B2 for fishing vessels and form B3 for aquiculture) 4.2 . Detailed technical description of the proposed equipment or work and, in the case of aquaculture, description of the breeding techniques employed 4.3 . Overall estimate of the total cost of work (indicate basis of calculation and date of estimates ; attach supporting documents) 4.4 . Planned schedule for the proposed project or work  specification and phasing  method of execution 4.5 . Anticipated results at the technical level and at the economic and social level , in particular with regard to incomes, the level of employment and safety of the workers concerned 4.6 . Profitability of investments and anticipated net annual profits during the first three years of operation (forms B6 and B7) 5 . Proposed financing 5.1 . Complete form B8 5.2 . To what extent and under what conditions do the beneficiaries bear the financing costs of the project (for example, depreciation, interest charges and other expenses)? 5.3 . Desired phasing of the payments of the aid requested ( ) To be filled in only when the applicant is not also the beneficiary . 1 . 11 . 78 Official Journal of the European Communities No L 308/29 B1  PRESENT FINANCIAL POSITION OF THE BENEFICIARY (fishing vessels) A. COMPOSITION OF THE BENEFICIARY'S FLEET Number less than five years five to 15 years over 15 years Total Boats in sole ownership Boats jointly owned Boats under technical management B. PARTICULARS CONCERNING THE BENEFICIARY'S VESSELS 1 2 3 4 5 6 7 8 9 10 Length No Name of vessel Home port Type Year of construction overall (oa) between perpen ­ diculars (bp) Tonnage Power Purpose ofthe vessel ( l ) Number of crew 1 2 3 ( 1 ) Proposed for the next five years . C. PARTICULARS CONCERNING THE FISHING VESSEL(S) IN RESPECT OF WHICH AID IS REQUESTED 1 2 3 4 5 6 7 8 9 10 Length No Shipyard concerned Home port Type Construction material overall (oa) between perpen ­ diculars (bp) Estimated tonnage Power Number of crew Proposed launching date 1 2 3 No L 308/30 Official Journal of the European Communities 1 . 11 . 78 B2  FORECAST OF ACTIVITY (fishing vessels) TABLE I Principal methods of fishing Species fished Fishing season Fishing zones Port of unloading TABLE II Species Quantity Approximate value Estimated annual catches : First year Second year Third year 1 . 11 . 78 Official Journal of the European Communities No L 308/31 B3  PRESENT FINANCIAL POSITION OF THE BENEFICIARY (!) (Aquaculture) a b Information concerning the beneficiary's farm(s ) Information concerning the farm(s ) in respect of which aid is requested Geographical location Year of construction Salinity scale (% ) Type of farming:  specialized cultivation  mixed cultivation Water circulation :  closed  open Area of basins (m2 ):  natural  artificial Species : Type of feed Alevin supplies :  hatchery capacity  quantities used annually Staff employed Annual average yield per ha (2):  quantity  value ( 3 ) Year 1 Year 2 Year 3 (*) This form should be completed in respect of each of the beneficiary 's rearing units . ¢ ( 2 ) With regard to future activities, an estimation of anticipated yields for the main species should be provided. ( 3 ) National currency . 1 . 11 . 78No L 308/32 Official Journal of the European Communities B4  SUMMARY OF BALANCE SHEETS A. Enterprise B. Group I. Tax accounts II. Other accounts Year ending, month ASSETS 19 . 19 . 19 . 4.0. Formation expenses Intangible assets Land and buildings, book value, H/R Plant machinery and equipment, book value Shares in subsidiary and associated companies , etc . 4.1 . Total fixed assets Stocks and work in progress Trade debtors Other debtors and payments on account Liquid assets and securities 4.2 . Total current assets 4.3 . Total assets (4.0 + 4.1 + 4.2) CAPITAL, RESERVES AND LIABILITIES Subscribed capital paid in Restricted reserves Free reserves Profit and loss account  balance from prior year ( ± )  profit for the year ( ± ) 4.4 . Total capital and reserves 4.5. Provisions Trade creditors Banks and credit institutions Other medium- and long-term liabilities (') Cross out items not applicable. Official Journal of the European Communities ¢ No L 308/331 . 11 . 78 4.6. Total medium- and long-term liabilities Trade creditors Banks and credit institutions Other creditors and accruals' 4.7. Total current liabilities 4.8 . Total capital and reserves + liabilities (4.4 + 4.5 + 4.6 + 4.7) (also - 4.3 ) Other information (not to be added to above) Land and buildings, historic replacement cost or insured value (*) Plant, machinery and equipment, historic or replacement cost or insured value (1 ) Guarantee capital Guarantees entered into for third parties and other con ­ tingent liabilities Official Journal of the European CommunitiesNo L 308 /34 1 . 11 . 78 B 5  SUMMARY OF TRADING AND PROFIT AND LOSS ACCOUNTS I. Tax accountsA. Enterprise B. Group II , Other accounts Year ending, month 19 . 19 . 19 . 5.1.1 . Net turnover  5.1.2 . Work on own account + 5.1.3 . Other operating receipts + 5.2 . Total product = 5.3 . Cost of raw materials  5.4 . Gross value added = 5.5.1 . Staff costs I (*)  5.5.2 . Staff costs II ( 2 )  5.5.3 . Other operating expenses  5.6 . Operating profit before depreciation = 5.7.1 . Depreciation , buildings , H/R  5.7.2 . Depreciation , plant, machinery and equipment  5.7.3 . Depreciation , intangibles and other  5.8 . Operating profit after depreciation = 5.9 . Other income, including interest and dividends +  5.10 . Financial charges  5.11 . Exceptional and prior year profits and losses ± 5.12 . Profit before tax = 5.13 . Taxes on profits for the year  5.14 . Profit after tax = (') Aggregate remuneration of all employees (excluding directors). (a) Aggregate fees and salaries of directors, shareholders committee, and board members. 1 . 11 . 78 Official Journal of the European Communities No L 308/35 B6  PROFIT AND LOSS FORECAST FOR THE PROJECT LOCATION I. Date II . Location of project . Year of operation : Financial year ending : First 19 Second 19 Third 19 6.1.1 . Net turnover 6.1.2 . Work on own account 6.1.3 . Other operating receipts 6.2 . Total product 6.3 . Costs of materials 6.4 . Gross value added 6.5.1 . Staff costs I (*) 6.5.2 . Staff costs II (2) 6.5.3 . Other operating expenses 6.6. Operating profit before depreciation 6.7.1 . Depreciation, buildings, H/R 6.7.2 . Depreciation, plant, machinery and equipment 6.7.3 . Depreciation, intangibles 6.8 . Operating profit after depreciation 6.9 . Other income 6.10 . Financial charges 6.11 . Exceptional profits and losses 6.12. Profit before tax (*) Aggregate remuneration of all employees (excluding directors). ,(*) Aggregate fees and salaries of directors, shareholders committee and board members. No L 308/36 Official Journal of the European Communities 1 . 11 . 78 B 7  PROFIT AND LOSS FORECAST FOR ENTERPRISE I. Date /_ Year of operation : Financial year ending : First 19.... Second 19 Third 19 7.1.1 . Net turnover 7.1.2. "Work on own account 7.1.3 . Other operating receipts 7.2 . Total product 7.3 . Cost of raw materials 7.4. Gross value added 7.5.1 . Staff costs I (x) 7.5.2 . Staff costs II (2) 7.5.3 . Other operating expenses 7.6 . Operating profit before depreciation 7.7.1 . Depreciation, buildings, H/R 7.7.2 . Depreciation, plant , machinery and equipment 7.7.3 . Depreciation, intangibles 7.8 . Operating profit after depreciation 7.9 . Other income 7.10. Financial charges 7.11 . Exceptional profits and losses 7.12. Profit before tax 7.13 . Taxes on profits for the year 7.14 . Profit after tax (x ) Aggregate remuneration of all employees (excluding directors). (*) Aggregate fees and salaries of directors, shareholders committee and board members. ; No L 308/371 . 11 . 78 Official Journal of the European Communities B 8  FINANCIAL PLAN FOR THE PROJECT I. Date 8.1 . Beneficiary's contribution of which : 8.1.1 . Own funds 8.1.2. Loans (*) 8.1.3 . Payments in kind and work on own account 8.2 . Member State's contribution as capital grant 8.3 . Other contributions 8.4 . Aid requested from EAGGF 8.5 . Total financial plan = total investments ( x) Please indicate source amount, interest rate, duration and repayment terms of each loan below. Also indicate rate and length of interest subsidies, if any, and the subsidizing body. Confirmation must be included in each case . / No L 308/38 Official Journal of the European Communities 1 . 11 . 78 EXPLANATORY NOTES AND INSTRUCTIONS FOR COMPLETION OF APPLICATIONS Preliminary remarks Regulation (EEC) No 2572/78 is designed to elicit as precisely as possible the information which the Commission needs in order to decide on the applications for aid in conformity with the conditions and criteria of Regulation (EEC) No 1852/78 . With a view to obtaining this precise information, expediting the examination of applications and en ­ suring that the information provided is comparable, the use of forms has been prescribed wherever pos ­ sible . Because of the multitude of sectors, legal entities and situations arising this method cannot provide for each individual case or special situation. There will , therefore, be cases where certain information is not available or does not fully explain a special situation or an individual case. In such instances the reasons why it has been impossible to give a reply to certain questions should be stated on a separate sheet. The applicant may also attach sup ­ plementary explanations to any reply if he considers it necessary to explain special circumstances affect ­ ing this situation and/or application. ANNEX A General instructions for tilling in the forms (a) Only items 2 to 4.7.2 should be completed by the applicant. Do not fill in the right hand column of each page. (b) The number of characters (including spaces between words) employed to answer any given question should not exceed the number of spaces provided on the form . Abbreviations may be used (e.g. COOP, LTD ....). One character only should be written in each space. (c) With the exception of amounts , information entered along the line provided should begin with the first space on the left. (d ) Amounts :  amounts should be entered in national currency to the nearest whole figure,  the triangles in the spaced lines serve to punctuate amounts at three-figure intervals,  amounts should be entered beginning with the last space on the right : example : £ 10 000 ^. 1.0^0.0.0 1 Explanatory notes on each item ( ! ) PART 1 2 . Applicant To be filled in only if the applicant is not a beneficiary. 3 . Beneficiary If there are several beneficiaries, the information for item 3 is to be given for each on a separ ­ ate sheet. If there are more than four beneficiaries , indicate a representative and also provide the same information for him. ( 1) Paragraph numbers correspond to the items on the form . Articles referred to in this Annex are those of Regulation (EEC) No 1852/78 . 1 . 11 . 78 Official Journal of the European Communities No L 308/39 3.1 . Circle the answer which applies . 3.7 . The economic activity of the beneficiary must be stated in summary form . It may be de ­ scribed by reference to the type of production, secondary activities or the end use of the products . 3.8 . For example : physical person, legal person (company, cooperative, producers' organization). 3.9 . Do not mention holders with less than a 20 % capital share or co-owners having less than a four-sixteenths share in the vessel . 3.10 . These are project numbers allotted by the Commission. If there are more than four, list them at the foot of the page. 4 . 4.1 . 4.2 . General description of the project This paragraph should not be completed. Each project must of necessity fall within one of the two categories 'fishing vessels' or 'aquaculture'. Delete the category which does not apply. Enter the month and year :4.3 . example : | 0 | 4 | 7 | 8 | 4.7 . Circle the correct reply for the confirmation. Origin : State, country, etc. Nature: Capital subsidy, subsidized loan, interest subsidy, etc . Amount : Only to be completed for capital grants . / Continue on a separate sheet if more than two kinds of aid are involved. The grant of aid must be confirmed by the competent authorities before the application is forwarded to the Commission. PART 2 Information provided by the Member States 5 . If there is more than one agency, provide the information for each. ANNEX B Explanatory notes for forms B1 to B8 1 . Each application for aid should relate to a single project which may cover one or more investments (at one or more locations) and the cost of which is in the last resort borne by one or more beneficiaries . The forms required comprise :  economic and technical information which shows the importance of a project for the sector concerned (Bl , B2 and, where appropriate, B3 );  financial information serving to indicate :  the present financial position of the beneficiary (B4 and B5 ),  the profitability of the project (B6) and of the business (B7),  the way in which the project is to be financed (B8 ). 2 . Form B8 is to be completed in units of national currency. Forms B4, B5 , B6 and B7 are to be completed in thousand units of national currency. No L 308/40 Official Journal of the European Communities 1 . 11 . 78 B1  Present financial position of the beneficiary (projects concerning fishing vessels) Information showing the present and future fishing capacity of the beneficiary's fleet should be entered on this form . More particularly : information relating to the type of ownership of the vessels in the beneficiary's fleet and their age should be entered in Table A. To calculate a vessel 's age, the beneficiary should count from the year in which the vessel was registered. The following information should be entered in Tables B and C in the following columns : 2 . the name of the vessel or, if it has no name, its registration number (Table B); the name and ad ­ dress of the shipyard concerned (Table C); 3 . the vessel 's home port ; 4 . the type of vessel , using the following codes (combine two or more codes in the case of multi ­ purpose vessels):  stern trawler = OTB 2 ,  side trawler = OTB 1 ,  vessel using a purse seine = PS,  vessel using a Danish seine = DN,  long-liners = LL, .  other types = O; 5 . year of construction (Table B): state the year in which the vessel was registered ; construction material (Table C): state : steel, timber, plastic, other ; 6 . length : give the length overall in metres (oa ) and the length between perpendiculars (bp ); 7 . tonnage : give the gross register tonnage or, if unknown, the displacement (m3 ); 8 . power : give the power to the main engine , (hp or kW); 9 . purpose of the vessel : indicate the probable activity of the vessel over the next five years :  fishing = AP,  breaking-up = RD (year),  activities other than fishing = RA (year); 10 . crew : give the average number of crew members including the master . B2  Forecast of activity (fishing vessels ) 1 . Table I should contain the forecasts relating to the vessels for which aid has been requested from the EAGGF. In the column ' species fished' enter the main species fished, i.e. species making up more than 20 % of the vessel 's annual catch . In the column ' fishing season' enter the months in which fishing is carried out, using figures from one to 12 (e.g. June to September = 6 to 9). In the column ' fishing zones ' enter the ICES division or ICNAF zone or for other maritime regions the divisions established by the competent international organizations ( e.g. VII b ), c) (west of Ire ­ land) and ICNAF II (west Greenland)). In the column 'port of unloading' enter the name of the port in which the catch will probably be unloaded . 2 . Table II should contain the estimated annual catches by main species . Estimate the approximate value of the catch of each species so that the profitability of the project can be determined . 1 . 11 . 78 Official Journal of the European Communities No L 308/41 B3  Present financial position of the beneficiary ( aquaculture) This form must be filled in for each rearing unit, i.e. for each production complex which can be oper ­ ated as a self-contained production unit . Any sections of form B3 which do not apply should be deleted . B4  Summary of balance sheets (Notes ( a) to ( e) also apply to B5 ) ( a) Where a new business has been set up , each beneficiary, legal person, partner in it holding a capital share of 20 % or more, or co-owner having at least a four-sixteenths share in the vessel should fill in forms B4 and B5 to provide a summary of his balance sheet and his trading and profit and loss accounts . (b ) If the beneficiary's business is a subsidiary of a group of companies , forms B4 and B5 should also be filled in for the group as a whole and one copy of the consolidated accounts of the group for each of the past three years should be enclosed. Tick the appropriate box in the upper left-hand corner to show whether the balance sheets relate to a single business (enterprise) (A) or to a group of companies (B ) (consolidated account). ( c) The form should be completed with the figures for the most recent year ( last complete financial year) before the date of the application in the right-hand column. Each line should be filled in , with a dash if the value is nil . The month in which the financial year ends is to be indicated in the blank space above the columns . If the accounts of the latest financial year are provisional then please mention it in a footnote and forward a copy of the final accounts when available and, if applicable, audited, accompanied by a revised form B4 . If, in any one of the three financial years concerned, the number of months in the accounting period is different from 12, then please indicate in a footnote . ( d ) The basis for the schedule will be the final accounts for the past three financial years duly audited, if applicable . Tick the respective boxes in the upper right-hand corner to show whether the account is purely a tax account ( I) or other account ( II ), or whether the same account is used for several pur ­ poses (I and II). If the accounts are 'other accounts ' indicate their nature in a footnote . (e) For each of the three years concerned, forms B1 should be accompanied by one copy of the annual accounts comprising the balance sheet, the trading and profit and loss account, and the notes to the accounts . 4.0 . Formation expenses If national law allows this class of asset, and they are shown on the balance sheet. 4.1 . Intangible assets Book value of concessions, patents , licences , trade marks, goodwill and cost of research and development, if national law permits . Land and buildings, book value, H/R Book value of land and buildings after deduction of accumulated provision for depreciation . Indicate whether based on historic costs (H) ( accumulation purchasing and construction costs of fixed assets at their cost at the time of acquisition) or current replacement costs (R) by crossing out the letter which does not apply . Shares in subsidiary and associated companies , etc. Includes holdings in or claims on associated undertakings, trade investments, other securities ranked as fixed assets . No L 308/42 Official Journal of the European Communities 1 . 11 . 78 4.2 . Liquid assets and securities Include also shares held in the company itself. 4.4 . Subscribed capital Book value of stocks and shares of companies or cooperatives, etc. Profit and loss account In the case of a loss indicate ( ). 4.6 . Total medium- and long-term liabilities Total debts becoming due after one year. Other information (where appropriate) Insured value: amount of cover for insurance purposes . B5  Summary of trading and profit and loss accounts (For general instructions see notes (a) to (e) relating to B4) 5.1.1 . The net value of turnover including receipts from the sales of products, goods and services which are normally handled by the beneficiary's business after allowing for any discounts or rebates in respect of those sales , for value added tax and other taxes directly tied to the turnover, and for changes in stocks of finished products and products in course of processing. ' NB . Do not deduct distribution and marketing costs. 5.1.2 . Work done by the business for its own account, representing an addition to the value of the fixed assets of the business . 5.1.3 . All products other than those mentioned above resulting from the operation of the business and from rents and royalties . 5.3 . Take into account here changes in stocks of raw materials and consumables . 5.5.3 . Include all expenses other than those mentioned above and relating directly to the operation of the business . NB: Do not include interest, depreciation and write-off in this item. 5.7.1 . Indicate by drossing out the letter which does not apply; whether the basis of calculation is the historic cost (H) or the current replacement cost (R). 5.9 . Includes interest and dividends from shares . 5.11 . All major items should be given on a separate sheet. B6  Profit and loss forecast for the project by location of the investment This form is to be completed separately for each investment location. Fill in the columns from left to right, starting with the first financial year after completion of the project. Refer to the notes to form B5 . In the case of a new business being set up, indicate in a footnote the expected economic life of the pro ­ ject (broken down where appropriate by category of investment). For a project which is an extension or alteration of an existing business, the investment takes the form of a reduction or increase in input and output of the business . The form should therefore show the effect of the investment on the business as a whole by way of additional profits (plus items) or losses (minus items). Thus, if the value of sales goes up, this would be shown as a plus figure, a reduction in 1 . 11 . 78 Official Journal of the European Communities No L 308/43 staff costs is also a plus figure but an increase in staff costs is a minus figure, etc. In this way the profit or loss effect on the business of the investment can be calculated. Please indicate against each amount whether it is (+) or (-). Ignore inflation. B7  Profit and loss forecast for enterprise Refer to notes to form B5 . To be filled in only for the first three years after completion of the project . The figures should be given in constant prices . Ignore inflation. As in the case of B6, this form is an estimate based on information available at the time of application. Naturally, such an estimate, however carefully prepared, cannot be expected to correspond exactly with the outcome, and thus its value is only relative. B8  Financial plan for the project This plan should cover the total costs of all investments for which aid is requested. Item 8.5 corresponds to the amount given in point 4.5 of Part 1 of Annex A. If the project covers several separate economic units (sub-projects ) which could be the subject of separate applications, the form must additionally be filled up for each sub-project.